DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Roy et al. (US 2010/0101771).
 	With respect to claims 1, 2 Roy describes a method comprising: providing a cooling liquid (heat transfer fluid) at a first temperature from a fluid reservoir to a cooling plate structure 107 (temperature controlled component); modulating conduction of the cooling fluid by controlling an electronic supply valve/line 291 that is operable to be in a state of closed, partially open or fully open (paragraphs 34-38).  Even though Roy is silent about controlling a first return valve in a first return line between a state of either 
 	With respect to claim 3, his method would encompass closing or opening the return valve only when closing or opening a supply valve because that’s the only way to have the cooling fluid flowing through the cooling plate structure 107, especially when it is already filled with the cooling liquid.
 	With respect to claim 5, Roy further describes controlling the opening of the supply valve a number of times in order to control a temperature of the electrostatic chuck (paragraph 37).  This would also mean that controlling an opened or closed state of the return valve, as described above, must be done a number of time in order to provide a flow of the cooling liquid through the cooling plate structure 107.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-10 are allowed because the applied prior art doesn’t describe providing a second heat transfer fluid at a second temperature to the temperature controlled component via a second supply line and a second return line and modulating conduction of the second heat transfer fluid between a second heat transfer fluid reservoir and the temperature controlled component by: App. No. 16/283,6364Examiner: Deo, Duy Vu Nguyen Docket No. 016288US03DIVArt Unit: 1713controlling a second electronic supply valve in the second supply line between a closed state, a partially open state, and a fully open state; and controlling a second electronic return valve in the second return line to either a closed state and a fully open state in combination with the steps of controlling the first supply line and valve in claim 7.
Response to Arguments
With respect to applicant’s remarks that Roy doesn’t disclose a return line from the puck 205 to the source of cooling liquid 272.  It appears that applicant argues the rejection based on cooling liquid is being transferred from the cooling plate structure 107 through a first return line back to the fluid reservoir 272.  However, that is not the reason for the rejection.  The rejection discussed that there must be a valve and a line 
 	 With respect to applicant’s remark that Roy doesn’t teach controlling a first electronic return valve in the first return line between only a closed state and a fully open state, applicant has not responded to the reason that his method must include a valve (claimed return valve) for removing the cooling liquid from a cooling plate structure 107.  As described above, Roy teaches modulating conduction of the cooling fluid by controlling an electronic supply valve/line 291 that is operable to be in a state of closed, partially open or fully open (paragraphs 34-38).  He teaches supplying a flow of the cooling liquid such as at 100 % flow for 5 seconds, closing the supply for 20 seconds (paragraph 37), partially supplying the cooling liquid flow at 40 % for 15 seconds (paragraph 38).  His method must include a valve (claimed return valve) in a return line that is electrically controlled to be in either close or open just like the way the electronic supply valve being controlled because that’s the only way to keep the cooling fluid staying inside the cooling plate structure to cool the substrate and allowing the cooling plate structure 107 flowing through as new cooling liquid being supplied.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



4/13/2021